Citation Nr: 0902233	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-07 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The veteran had active military service from January 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which granted 
service connection for PTSD with an evaluation of 50 percent 
effective May 26, 2005.  

The veteran has appealed.  The veteran seeks an initial 
disability rating in excess of 50 percent for his service-
connected PTSD.  

In his substantive appeal dated in February 2006 the veteran 
stated that since the last rating decision granting service 
connection for PTSD, his symptoms have increased.  Therefore, 
the veteran should be accorded another C&P examination as the 
evidence indicates that there may be a material change in the 
condition.  38 C.F.R. § 3.327.  The Board also notes that the 
veteran receives health care through VA.  VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, as the case must be remanded 
to address additional evidence the RO should request all VA 
medical records from the Shreveport VA Medical Center dating 
from December 21, 2005 to the present.

Finally, the Board notes that the veteran recently provided 
documentation indicating that he is in receipt of Social 
Security Administration (SSA) disability benefits.  It does 
not appear, however, that the administrative decision and the 
records upon which SSA relied in reaching its decision have 
been associated with the veteran's claims file.  The Court 
has held that VA's duty to assist encompasses obtaining 
medical records that supported an SSA award of disability 
benefits as they may contain information relevant to VA 
claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008); Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Those records should be requested, and 
associated with the veteran's claims file.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Shreveport, Louisiana VAMC dating from 
December 21, 2005, to the present.  

2.  Request, directly from the SSA, 
complete copies of any determination on 
a claim for disability benefits from 
that agency, together with the medical 
records that served as the basis for 
any such determination, to include any 
re-examinations following the initial 
grant of disability benefits.  All 
attempts to fulfill this development 
should be documented in the claims 
file.  If the search for these records 
is negative, that should be noted and 
the veteran must be informed in 
writing.

3.  Schedule the veteran for a PTSD 
examination to assess the severity of 
the veteran's service-connected 
condition.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
tests should be performed, and all 
findings reported in detail.  If 
psychiatric disorders other than PTSD 
are diagnosed, the examiner should 
disassociate the symptoms attributable 
to PTSD from those attributable to co-
existing psychiatric disorders.  If 
such is not possible, the examiner 
should state that in the examination 
report.  A rationale for each opinion 
should be set forth in the report 
provided.

4.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional 
evidence obtained.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
